Allow me to congratulate you
most warmly, Sir, on your assumption of the presidency of
the General Assembly at its fifty-fourth session. My
delegation is confident that with your vast experience you
will steer us through the daunting array of issues before
us with great skill. I assure you of the full cooperation
and support of my delegation.
May I take this opportunity to express our gratitude
to His Excellency Mr. Didier Opertti for his leadership
and for his contribution to the work of the fifty-third
session of the General Assembly.
My delegation takes great pleasure in welcoming the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga as they assume their rightful positions
in the comity of nations. It is appropriate that, at this final
session of the General Assembly of the twentieth century,
the United Nations family has been expanded by yet
another three Members. We look forward to the valuable
contributions they will make to the Organization, and to
working closely with them on issues of mutual concern.
This century has witnessed perhaps the greatest
changes in the annals of civilization, from enormous
strides in science and technology to advances in social
thought and organization. Yet we continue to witness the
worst forms of devastation arising from conflict and from
the buildup of destructive capacity. The United Nations
was born out of the ashes of the Second World War as a
reflection of the desire and aspiration of all people to live
in peace and harmony. At this, the last session of the
General Assembly before the end of the millennium, it is
incumbent upon us to consider whether the United
Nations has lived up to the high ideals and expectations
of all its Members.
The primary objective and responsibility of the
United Nations is the maintenance of global peace and
harmony on the basis of international law and the
sovereign equality of all nations. Even though the United
Nations moved swiftly to assume this important
responsibility of maintaining peace and security right
from its inception, its effectiveness has not been optimal.
The end of the cold war raised new hopes and
expectations, and renewed efforts to exercise that
responsibility. The task has been complex and difficult,
and, sometimes, decisive action on some issues has led us
to question why there was inaction on others. In our view,
the primary mechanism for the maintenance of peace and
security must make use of early dialogue aimed at
peaceful resolution of differences. The use of force to
resolve conflict must be considered with extreme caution;
it must be fully within the context of international law
and must enjoy the support of all the members of the
international community.
25


The United Nations Charter entrusts responsibility for
the maintenance of international peace and security to the
Security Council. While the Council must have the
flexibility to act promptly, it, or its individual members,
must not operate in isolation. The Council must be
responsible to the international community at large and
must respond to our collective aspirations for a more
representative, relevant and effective Organization.
Bhutan associates itself with the position of the Non-
Aligned Movement, which maintains that new global
realities must be reflected through reform of the Security
Council, in terms of both its composition and its working
methods. The legitimacy of an increased role and voice for
developing countries must find expression in an increased
permanent representation on the Council. We trust that
deliberations on this matter will proceed within the
established framework of General Assembly mechanisms,
with the involvement of all Member States and with
continued transparency.
The threat to international peace and security posed by
the abundance of weapons of mass destruction as well as
conventional arms has not diminished. Progress on nuclear
disarmament can take place only if the legitimate security
concerns of all countries are addressed and if there is a firm
commitment to the eventual elimination of all such
weapons. Equal attention, we believe, must be given also to
the regulation of global trade in conventional weapons and
small arms.
Terrorism continues to jeopardize and undermine
human rights, fundamental freedoms and security in a
growing number of countries and situations. There is an
urgent need to accord greater priority to the elaboration of
a comprehensive convention on international terrorism. The
global community must enhance cooperation to prevent,
combat and eliminate this scourge.
Globalization offers unprecedented opportunities for
sustained economic development. Paradoxically, the rapid
processes of change and adjustment have been accompanied
by intensified poverty, unemployment and social
disorientation. Fears that current patterns of market-driven
globalization may even give rise to further marginalization
of developing countries are not altogether unfounded. All
these clearly indicate that there is an acute need for balance
in order to forge a middle path for the process of
globalization.
My country welcomes the decision taken at the
Cologne Summit in June 1999 by the G-8 aimed at
alleviating some of the debt burden of the heavily
indebted poor countries. We are hopeful that the effective
implementation of this decision will go a long way in
supporting national efforts to reduce the debt burden of
these countries to more serviceable levels and open for
them the opportunities for real and sustained economic
growth.
While we commend our development partners that
have reached or surpassed agreed official development
assistance targets, we regret that with a few exceptions,
the long-standing commitment to United Nations targets
for official development assistance remains largely an
unfulfilled goal. In this regard, Bhutan joins other
developing countries in underlining the importance of the
convening of a high-level conference on the financing of
development within the framework of the United Nations.
Bhutan recognizes that all parties must exert equal efforts
in order to foster a successful development partnership,
but it is increasingly concerned by the growing
marginalization of least developed countries in global
trade, whose share remains below 0.4 per cent. While the
least developed countries have taken steps towards
economic liberalization and institutional reform, their
smooth integration into the global economy must be
facilitated through preferential access to markets and
assistance for institutional capacity-building and
infrastructure development. In this regard, we are
heartened by the general sensitivity and responsiveness
shown by the World Trade Organization.
As a founding member of the South Asian
Association for Regional Cooperation (SAARC) family,
Bhutan is committed to further strengthening cooperation
in South Asia, where infinitely vast resources and
potentials remain locked and unrealized. We have made
progress in fostering cooperation, particularly in the social
fields, and in strengthening cooperation in the core
economic areas. Of special significance is our
commitment to establish the necessary mechanisms to
enable SAARC to move from a preferential trade
arrangement to a free trade arrangement within a
reasonable period of time.
One of the overriding responsibilities of the United
Nations is in the field of socio-economic development.
Over the decades, the contributions of the various United
Nations agencies have been remarkable, although these
have sometimes been taken for granted. It is important
that we recognize their contributions and provide them
with the necessary resources to effectively continue their
support to developing countries.
26


Bhutan has always pursued a people-centred
development process. Our national development strategies
have always aimed at enhancing gross national happiness
rather than merely increasing gross national product. This
concept calls not only for economic development in the
conventional sense, but for enriching the lives of the people
in a holistic way, through the preservation and promotion
of our rich cultural heritage, through the protection and
conservation of our fragile mountain ecosystem and through
the strengthening and exercise of good governance.
In pursuit of an equitable balance between material
and spiritual development, the Government has consistently
allocated a large share of resources over the last four
decades for social services. Almost 30 per cent of the
present national budget is allocated to the provision of free
basic education and primary health care. To these are
attributable a substantial jump in our literacy rate — and
the advance in enrolment rate — and an increase in life
expectancy for the average Bhutanese by 20 years in two
decades.
We have realized that balanced development is not
always the easiest route to take. It entails considerable
contemplation, a cautious approach and a deliberate
choice of a measured path. It requires patience, restraint
and; indeed, courage: patience to persevere over many
years in order to reap long-term benefits, restraint and
self-control to refrain from fleeting compulsions and
courage to sacrifice immediate gains in favour of long-
term sustainable development.
I would like to seize this opportunity to thank the
many worthy members of this Assembly and the various
United Nations and other multilateral agencies for their
inspiration, cooperation and meaningful support in my
country's endeavour to ensure progress and sustained
gross national happiness.